Title: To Benjamin Franklin from Rudolph Raspe, 17 March 1770
From: Raspe, Rudolph Erich
To: Franklin, Benjamin


Sir
Cassell. March. 17. 1770.
I sympatize still so much with Your publick Spirit and Your Genius, You have happily devoted to Your countries service and the improvement of natural Philosophy, that the keeping me in Your good remembrance is the least liberty I can indulge me with. I cannot therefore neglect to trouble You with these lines and to recommend You Mr. Lichtenberg Professor of Mathematics and natural Philosophy in the University of Giessen. He is very desirous to be nearer acquainted with a Man he values so high and in so many respects; and besides he himself will plead the liberty I take and easily gain a part in the friendship You have bestow’d on me.
The compliments for me, which last Summer You order’d to Mr. Merk, who had the honour to see You in Switzerland, have been deliver’d to me. They were very welcome to me, as shall be too the dearer proof of Your continuing my worthy friend the new Edition of Your Electrical Letters, which I hope will now be finish’d.
I recommend me to Your and to Mr. Pringle’s further favour and have the honour to be with the highest and warmest regard Dear Sir Your most obedient humble Servant
R E Raspe.
For Dr. Franklin.
